Citation Nr: 0601800	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  01-01 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, status-post reconstructive surgery, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974, and from May 1979 to March 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an evaluation in excess 
of 30 percent for service-connected right knee disability, 
status post reconstructive surgery, and also denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU). 

The veteran requested twice the opportunity to present 
testimony in support of his claim at hearing before a 
Veterans Law Judge.  Hearings were scheduled in February 2002 
and June 2003.  The veteran was notified of the scheduled 
dates, times, and place, but he failed to appear.  
Accordingly, the veteran's hearing requests will be 
considered to have been withdrawn.  

In March 2003 and October 2004, the Board remanded the 
veteran's increased evaluation claim for a right knee 
disability, and entitlement to TDIU for further development. 

In a June 2005 rating decision, the RO granted entitlement to 
TDIU, effective from May 22, 2005.  Because the veteran was 
awarded a complete grant of the benefit sought with respect 
to that matter, it is not currently on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The RO, in the June 2005 rating decision, also, in pertinent 
part, granted service connection for traumatic arthritis of 
the right knee, as well as for scars of the right knee, 
assigning 10 percent evaluations for both disabilities.  The 
Board notes that these matters were not appealed and will not 
be addressed in this decision.  See 38 C.F.R. § 20.200 (2005) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).





FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's service-connected right knee disability, 
status post reconstructive surgery, is currently manifested 
by very slight medial and lateral laxity.  The veteran is in 
receipt of the maximum schedular evaluation for his service-
connected right knee disability, status post reconstructive 
surgery.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected right knee disability, status-post 
reconstructive surgery, requires frequent hospitalization, is 
unusual, or causes marked interference with employment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a right knee disability, status-post reconstructive 
surgery, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in November 2002 and April 2005.  In the November 2002 
letter, the RO informed the veteran of the provisions of the 
VCAA.  More specifically, this letter notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his appeal, but that he had 
to provide enough information so that VA could request the 
relevant records.  The April 2005 letter discussed the RO's 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Finally, the Board notes that the RO's 
November 2002 VCAA letter contains a specific request that 
the veteran send copies of any relevant evidence that he has 
in his possession.  The April 2005 letter also notified the 
veteran of his opportunity to submit additional evidence to 
support his appeal, as he was told to provide any additional 
pertinent evidence or information he had pertinent to his 
claim.  The veteran has not alleged that he has any evidence 
in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in December 2000, as well as a supplemental statement 
of the case (SSOC) in June 2005, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his increased rating claim for a right 
knee disability.  Thus, the Board believes that appropriate 
notice has been given in this case.  Additionally, the Board 
notes that a substantial body of evidence was developed with 
respect to the veteran's claim, and that the SOC and SSOC 
issued by the RO clarified why this particular claim was 
being denied, and of the evidence that was lacking.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims folder reflects 
that the June 2005 SSOC contained the pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the June 2005 SSOC.  For these reasons, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from Biloxi, Mobile, and New Orleans, and 
there is no contention that additional relevant records have 
not been obtained.  The RO afforded the veteran a VA 
examination in May 2005, and as noted above, the veteran was 
afforded personal hearings, however he failed to appear.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio 
v.Principi, 16 Vet. App. 183 (2002).  


Increased Evaluation Claim for a Right Knee Disability

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During service, the veteran underwent two right knee 
surgeries, stemming from a fall and twist of his right knee.  
Following service, in a July 1980 rating decision, the RO 
granted service connection for a right knee disability, 
status-post medial meniscectomy, assigning a 10 percent 
evaluation.  In June 1981, the veteran underwent 
reconstructive surgery of his right knee, for which he was 
granted a temporary 100 percent convalescent rating.  In an 
August 1982 rating decision, the RO increased the evaluation 
for the veteran's right knee disability, status post surgery, 
to 30 percent.  That 30 percent evaluation has continued to 
the present.  (As discussed above, the veteran is also 
service-connected for traumatic arthritis and right knee 
scars, however, this appeal is limited to the issue of an 
increased evaluation for the veteran's right knee, status 
post reconstructive surgery, specifically, for any recurrent 
instability or subluxation of the right knee).

The 30 percent evaluation for service connected right knee 
disability has been assigned pursuant to Diagnostic Code 
5257.  Under this provision, other impairment of the knee is 
rated as follows: slight recurrent subluxation or lateral 
instability (10 percent); moderate recurrent subluxation or 
lateral instability (20 percent); and severe recurrent 
subluxation or lateral instability (30 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).

The veteran most recently underwent a VA examination in May 
2005, at which time he had continued complaints of pain in 
the right knee.  He uses a cane and wears a right knee brace.  
On examination, range of motion of the right knee was from 
zero to 115 degrees.  The veteran had rather significant pain 
on range of motion testing and was guarding throughout the 
examination.  There was no additional limitation of motion 
upon repetitive motion.  Lachman's testing was negative.  The 
examiner indicated that the veteran had very slight medial 
and lateral laxity to stress.  

On review, a 30 percent evaluation is the maximum evaluation 
assignable under Diagnostic Code 5257.  38 C.F.R. § 4.71a 
(2005).  Consequently, a higher disability evaluation for the 
veteran's right knee disability, status post reconstructive 
surgery, is not available under such code.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as 
Diagnostic Code 5257 is not based on limitation of motion, 
the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
apply.  

The Board has examined all other diagnostic codes pertinent 
to the knee that provide for evaluations in excess of 30 
percent, to include 5256 (ankylosis of the knee), 5261 
(limitation of extension of the leg), and 5262 (impairment of 
the tibia and fibula).  There is no current evidence of 
ankylosis of the knee or nonunion of the tibia or fibula, 
with loose motion requiring a brace.  Thus, Diagnostic Codes 
5256 and 5262 are not for application.  Diagnostic Code 5261 
is applicable to the service-connected arthritis of the knee, 
but as discussed above, that matter is not currently before 
the Board.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his right knee disability.  There 
is no objective evidence that the veteran's right knee 
disability, status post reconstructive surgery, alone has 
caused marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


